January 22. 1976



The Honorable Betty Cleland          Opinion No. H-769
Executive Secretary
Texas State Board of Examiners       Re: Whether a person
   of Psychologists                  employed as a psychologist
108 West 15th Street                 by a hospital licensed by
Austin, Texas 78701                  the Department of Mental
                                     Health and Mental Retarda-
                                     tion is exempt from the
                                     licensing requirements of
                                     the Psychologists Certifi-
                                     cation and Licensing Act.

Dear Ms. Cleland:

     You have requested our opinion regarding whether a
person employed as a psychologist by a hospital licensed by
the Texas Department of Mental Health and Mental Retardation
is exempt from the licensing requirements of the Psychologists
Certification and Licensing Act, article 4512c, V.T.C.S.
Section 22 of the Act~provides, in part:

          Nothing in this Act shall be construed
          to apply to: (a) the activities, services
          and use of official title on the part of
          a person employed as a psychologist by
          any : (1) governmental agency, (2)
          public school district, (3) institution
          of higher education approved by the
          Board or any hospital licensed by the
          Texas State Department of Health . . . .
           (Emphasis added).

     The Texas Board of Health Resources, which is part of
the Texas Department of Health Resources (formerly the Texas
State Department of Health), article 4414a, V.T.C.S., is
granted licensing authority over "general" and "special"
hospitals under the terms of article 4437f, V.T.C.S.




                           p. 3246
The Honorable Betty Cleland - page 2 (H-769)



-r;~titem-nta; hcjpitala, however, are excepted from this
statute, and the licensing of any "person or political
subdivision" operating such a mental hospital is committed
by article 5547-88, V.T.C.S., to "the Department," by which
is meant the Department of Mental Health and Mental Retarda-
tion. V.T.C.S. art. 5547-4(a). Since there is nothing in
article 4512~ which would indicate that the exemption regarding
the State Department of Health is also applicable to the
Department of Mental Health and Mental Retardation, it is
our opinion that a person employed as a psychologist by a
hospital licensed by the Department of Mental Health and
Mental Retardation and not by the Texas Department of Health
Resources is not exempt from the licensing requirements of
the Psychologists Certification and Licensing Act.

                      SUMMARY

          A person employed as a psychologist by a
          hospital licensed by the Texas Department
          of Mental Health and Mental Retardation
          is not exempt from the licensing requirements
          of the Psychologists Certification and
          Licensing Act, article 4512c, V.T.C.S.
                           fiVery     truly yours,
                                           -



                                Attorney General of Texas




Opinion Committee

jwb




                                p, 3247